 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7

 8
     NATURE’S SOURCE, LLC,
                                                      No. MC20-0002RSL
 9
                            Plaintiff,

10
                   v.                                 ORDER

11
     AMAZON.COM, INC.,

12
                            Defendant.

13
     ________________________________

14
     Underlying Case: Eternity Mart, Inc., d/b/a
15
     Great Deals of Texas v. Nature’s Source,
     LLC, Case No. C19-2436 (N.D. Ill.).
16

17

18          This matter comes before the Court on a motion to compel third-party

19   Amazon.com, Inc., to produce documents for use in a litigation currently pending in the

20   United States District Court for the Northern District of Illinois. Dkt. # 1. Amazon.com,

21   Inc., has opposed the requested relief. In light of the contested nature of this proceeding,

22   the Clerk of Court is directed to assign a civil action number.

23

24          Dated this 12th day of February, 2020.

25                                              A
                                                Robert S. Lasnik
26                                              United States District Judge

27

28
     ORDER - 1
